Citation Nr: 0527827	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 50 percent 
for a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1965 to June 1971.  
He served in Vietnam and received the Purple Heart medal and 
Combat Action Ribbon, among other awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2001 rating action that denied 
service connection for back and left knee disabilities on the 
grounds that new and material evidence had not been received 
to reopen the claims; denied service connection for hearing 
loss and tinnitus; and granted service connection and 
assigned an initial 10 percent rating for PTSD, effective 
March 28, 2000.  A Notice of Disagreement with the denials of 
service connection and the initial 10 percent rating was 
received in August 2001.  Inasmuch as the claim with respect 
to PTSD involves disagreement with the initial percentage 
disability rating assigned therefor, the Board has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A Statement of the Case 
(SOC) was issued in November 2001, and a Substantive Appeal 
was received in January 2002.    

In December 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  By rating action of December 2004, the RO 
assigned an initial 50 percent rating for PTSD effective 
March 28, 2000; the matter of a rating in excess of 50 
percent remains for appellate consideration.  A Supplemental 
SOC (SSOC) was issued in December 2004.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  By rating action of March 1997, the RO denied service 
connection for back and left knee disabilities; the veteran 
was notified of the denial by letter the same month, but he 
did not initiate an  appeal.   

3.  The evidence received since the March 1997 rating action 
is either duplicative or cumulative of evidence previously 
considered, or if new, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

4.  The record is devoid of any competent evidence 
establishing that the veteran currently has, or ever had, 
hearing loss to an extent recognized as a disability for VA 
purposes.  

5.  The record is devoid of any competent evidence 
establishing that the veteran currently has, or ever had, 
tinnitus.  

6.  The veteran's PTSD results in occupational and social 
impairment with no more than reduced reliability and 
productivity due to such symptoms as a flattened affect, 
memory impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships; he has no suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.




CONCLUSIONS OF LAW

1.  The March 1997 rating action denying service connection 
for back and left knee disabilities is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2.  The additional evidence received since the March 1997 
denials of the claims for service connection for back and 
left knee disabilities is not new and material, and the 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

3.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A.     §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

5.  The criteria for an initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9111 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen his claims for service 
connection for back and left knee disabilities, it does not 
appear that the duty to assist provisions of the VCAA are 
applicable in the instant appeal. Moreover, as indicated 
below, because the petition to reopen was filed prior to 
August 29, 2001, any duties set forth in the revised version 
of 38 C.F.R. § 3.156(a), promulgated pursuant to the VCAA, 
also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
all issues on appeal has been accomplished. 

Through the April 2001 rating action, the August 2001 RO 
letter, the November 2001 SOC, the May 2002 and April 2004 RO 
letters, and the December 2004 rating action and SSOC, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claims, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the SOC, SSOC, and April 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence the VA still needed from him; what 
evidence the VA had retrieved and considered in his claim; 
what evidence he had to furnish; what he had to do to obtain 
assistance from the VA in connection with his appeal; and 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2004 RO letter specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing the VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter 2004 RO letter specifically 
notified the veteran to furnish any additional medical 
evidence that he had that was pertinent to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that the VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, documents meeting the 
VCAA's notice requirements were not provided to the veteran 
prior to the April 2001 rating action on appeal.  However, 
the Board finds that any lack of full, pre-adjudication 
notice in this case does not prejudice the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson,        19 Vet. App. 103 (2005).  The Board finds 
that, in this appeal, the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claims were fully developed and readjudicated 
after notice was provided.  

As indicated above, the rating actions, SOC, and SSOC issued 
between 2001 and 2004 have repeatedly explained to the 
veteran what was needed to substantiate his claims.  As a 
result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims in December 2004 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive service and post-service VA medical 
records from the time of the veteran's military service to 
2004.  The veteran was afforded comprehensive VA examinations 
in March 2001, the reports of which are of record and have 
been considered in adjudicating his claims.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any existing evidence pertinent to the 
claims that has not been obtained.    

Hence, the Board finds that any failure on the part of the VA 
in not fulfilling any VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

A.  New and Material Evidence to Reopen Claims for Service 
Connection             for Back and Left Knee Disabilities

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

By rating action of March 1997, the RO denied service 
connection for back and left knee disabilities.  The evidence 
then of record consisted of the veteran's service medical 
records which were completely negative for complaints, 
findings, or diagnoses of any back or left knee disability.  
The veteran denied a history of recurrent back pain on the 
June 1971 separation examination, and the spine and lower 
extremities were normal on examination.  Also of record was a 
December 1980 VA examination report noting the veteran's 
history of a left knee injury in service, and current X-ray 
findings showing early degenerative arthritis; there were no 
findings of a current back disability.  The veteran denied a 
history of recurrent back pain and a "trick" or locked knee 
on February 1987 military examination for National Guard 
purposes, and the spine and lower extremities were normal on 
examination.  None of the evidence then of record included 
competent medical evidence or a medical opinion indicating a 
relationship between the veteran's left knee arthritis and 
his military service.  

On that record, in March 1997, the RO denied service 
connection for back and left knee disabilities.  The RO 
notified the veteran of the denial by letter the same month, 
but he did not initiate an appeal.

In March 2000, the veteran filed a petition to reopen the 
claims for service connection; the April 2001 rating action 
denying those claims culminated in the current appeal.

Adjudication of the issues on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously-denied claims.  Because the veteran did 
initiate an appeal of the March 1997 rating action within one 
year of the RO's notification of that action, that decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent to claims to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," a claim 
to reopen fails on that basis, and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the 
evidence is determined to be both new and material, VA must 
reopen the claim and evaluate the merits after ensuring that 
the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the March 1997 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the claims file since 
the RO's March 1997 denials includes a March 2001 VA 
examination report noting the veteran's history of back and 
knee injuries in service, and current findings of chronic low 
back syndrome with radiculitis and possible degenerative disc 
disease, mild left knee patellar crepitus, and X-ray evidence 
of an osteochondroma of the left tibia.  In a July 2001 
statement, a service comrade stated he knew of the veteran's 
leg and back injuries in service. 

VA medical records added to the claims file since March 1997 
are new to agency adjudicators, and affirm that the veteran 
has had post-service back and left knee problems; however, 
none of this evidence includes any indication of a medical 
nexus between any such problems and his military service; as 
such, this evidence is not material for purposes of reopening 
the claims.  The veteran's claims had been previously denied 
because there was no indication of a nexus between any 
current back or left knee disability and military service; 
none of the new medical records received since March 1997 
indicate such a nexus or relationship.  None of the 
additional medical records includes any comments whatsoever 
on the question of etiology or nexus, and the veteran has not 
presented or referred to the existence of any medical 
evidence or opinion that supports his contentions.

The fact that some of the medical records reflect the history 
that the veteran reported to the medical examiner does not 
constitute competent medical nexus evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence; a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  

Under these circumstances, the Board concludes that there 
exists no pertinent, outstanding medical evidence that is 
necessary for adjudication of either of the claims on appeal, 
and that none of the medical evidence added to the claims 
file since March 1997 constitutes new and material evidence 
sufficient to reopen the claims for service connection for 
either a back or left knee disability.  

To the extent that the veteran's or a service comrade's 
written statement has been offered in an attempt to establish 
that current back and leg disabilities were incurred in or 
aggravated by service, the Board notes that such evidence 
includes, essentially, reiterations of the veteran's 
assertions made in connection with the prior March 1997 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer a probative opinion as to 
whether he currently has a back or left knee disability that 
is medically related to service, any statements purporting to 
do so cannot constitute material evidence.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 1992).  For these reasons, where, as 
here, the claims turn on a medical matter, unsupported lay 
statements, without more, even if new, can never serve as a 
predicate to reopen a previously-disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the March 
1997 rating action, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that a 
current back or left knee disability is the result of disease 
or injury incurred in or aggravated by the veteran's military 
service.  As such, none of the evidence is new and material 
for the purpose of reopening the claim, and the March 1997 
denials remain final.

As new and material evidence has not been received, the Board 
finds that the previously-denied claims for service 
connection for back and left knee disabilities are not 
reopened, and the appeal must be denied.  As the veteran has 
not fulfilled the threshold burden of submitting new and 
material evidence to reopen the finally-disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection for Hearing Loss and Tinnitus

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau, 2 Vet. App. at 143. 

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

In this case, the veteran is seeking service connection for 
bilateral hearing loss.  However, the service medical records 
are completely negative for findings of tinnitus or any such 
disorder constituting a hearing loss disability under 
38 C.F.R. § 3.385.  



In a June 1971 report of medical history on separation 
examination, the veteran denied ear trouble and hearing loss.  
Audiological evaluation revealed pure tone thresholds, in db, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
5
LEFT
25
20
20
15
15

Post-service, the ears were normal and no hearing loss or 
tinnitus was noted on December 1980 VA examination.  

On February 1987 military examination for National Guard 
purposes, the veteran denied ear trouble and hearing loss.  
Audiological evaluation revealed pure tone thresholds, in db, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
20
20
LEFT
15
5
5
15
20

On March 2001 VA audiological examination, the veteran 
complained of difficulty hearing and a 20-year history of 
sporadic, periodic high-pitched tinnitus.  He reported a 
history of noise exposure in active military service and 
post-service in National Guard service and occupationally as 
a police officer.  Current examination revealed speech 
recognition scores of 96 percent in the right ear, 98 percent 
in the left ear, and pure tone thresholds, in db, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
20
LEFT
15
5
0
0
20

The diagnosis was that the veteran's hearing was within 
normal limits in both ears; there was no diagnosis of 
tinnitus.

In view of the clinical findings in service and post-service, 
including on the most recent 2001 VA audiological 
examination, the Board has no alternative but to conclude 
that the veteran does not currently have tinnitus or hearing 
loss constituting a disability under the provisions of 
38 C.F.R. § 3.385.  As such, there is no tinnitus or hearing 
loss disability upon which to currently predicate a grant of 
service connection.  

The Board also points out that the veteran certainly is 
competent to assert that he has trouble hearing.  While he 
may well believe that he currently has tinnitus and hearing 
loss (to an extent constituting a disability upon which to 
predicate a grant of service connection) as a result of his 
military service, as layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
probative (persuasive) evidence on a medical matter, such as 
whether he, in fact, suffers from a currently-claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. at 494-95.  See also 
Routen v. Brown,       10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a claimed 
disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claims for service connection for 
tinnitus and hearing loss must be denied because the first 
essential criterion for a grant of service connection-
current evidence of a chronic "disability" upon which to 
predicate a grant of service connection-has not been met.

In arriving at this decision to deny the claims, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of current competent 
evidence to support the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

C.  An Initial Rating in Excess of 50 Percent for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A.        § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R.  § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Historically, the veteran was granted service connection for 
PTSD by rating action of April 2001, and an initial 10 
percent rating was assigned from March 28, 2000 under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  By rating 
action of December 2004, an initial 50 percent rating was 
assigned for PTSD from March 28, 2000.

The current criteria for evaluating psychiatric disability 
other than eating disorders are set forth in a general rating 
formula.  Pursuant to that formula, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives or his 
own name or occupation.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that a rating in excess 
of the initial 50 percent for the veteran's PTSD is not 
warranted at any time since the March 2000 effective date of 
the grant of service connection therefor.   

In January 2001, a VA nurse practitioner and Vet Center 
rehabilitation counselor noted that the veteran continued to 
be bothered by intrusive thoughts and poor sleep.  In order 
to cope with his PTSD, he had become a work-a-holic, working 
an average of 70 hours per week.  The veteran stated that he 
avoided social environments because he could not deal with 
people and only trusted himself.  He remained very guarded, 
and attended PTSD group therapy once or twice a month.  The 
counselor noted that the veteran's anger and irritability 
contributed to keeping other people at a distance from him, 
and opined that his PTSD definitely impaired his ability to 
establish and maintain effective relationships.  He continued 
to avoid activities, places, and people that recalled his 
Vietnam trauma.  

On March 2001 VA psychiatric examination, the veteran 
complained of nearly daily intrusive memories of service in 
Vietnam, as well as intrusive nightmares, anger, 
irritability, and sleep and concentration problems.  He was 
currently employed as a city policeman.  He hunted as a 
hobby, but with a bow and arrow, and could not hunt with a 
shotgun or with people around him.  On mental status 
examination, the veteran was neat and clean, with a somewhat 
flat emotional output.  The examiner noted definite numbing, 
distancing, and feeling cut off from people, and the veteran 
had a pervasive feeling of impending doom.  His sleep was 
markedly disturbed, he was hypervigilant, and concentration 
was impaired.  Irritability was a distinct problem, and he 
also suffered from startle reactions.  Orientation and 
intellectual functioning were intact.  Insight and judgment 
were good.  The diagnosis was PTSD, and a Global Assessment 
of Functioning (GAF) score of 65 was assigned.

In February 2002, the abovementioned VA nurse practitioner 
and Vet Center rehabilitation counselor essentially 
reiterated the symptomatology reported in January 2001, 
adding that the veteran did not want to take medication for 
his PTSD that would be seen as impairing him on the job.  

The record documents the veteran's regular participation at 
VA Vet Center group therapy through April 2004.  Group 
therapy records show that he continued to be employed as a 
policeman; that he worked in order to keep himself focused, 
and at times experienced stress and frustration on the job, 
which he nonetheless enjoyed; and that he continued to hunt 
as a hobby.  In February 2004, the veteran reported that he 
was experiencing less tension since beginning psychiatric 
treatment 3 years ago.    

In January 2004, the abovementioned VA nurse practitioner and 
Vet Center rehabilitation counselor essentially reiterated 
the symptomatology reported in January 2001 and February 
2002, adding that the veteran's affect remained angry and 
irritable, and that he had only recently agreed to try taking 
medication for his PTSD.  

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 70 percent rating for PTSD at any point since the 
effective date of the grant of service connection under the 
applicable rating criteria, that is, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The Board also points out that the GAF score assigned 
provides no basis for assignment of any higher disability 
rating for the veteran's PTSD.  According to the 4th Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  

In this case, a GAF score of 65 was assigned in connection 
with the 2001 VA examination.  According to DSM-IV, GAF 
scores between 61 and 70 indicate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with the ability to have some 
meaningful relationships.  In this case, the most recent GAF 
of 65 does not suggest an even greater level of impairment 
than is contemplated by the current 50 percent rating, 
inasmuch as the veteran has not manifested any of the 
symptoms indicative of this level of impairment-indeed, no 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene have been indicated.  Simply stated, when considered 
in light of the actual symptoms demonstrated, the assigned 
GAF score does not provide a basis, alone, for assignment of 
any higher rating for the veteran's service-connected 
psychiatric disability.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating (pursuant to Fenderson), and that 
the claim for an initial rating in excess of           50 
percent for PTSD must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, the 
appeal is denied.

As new and material evidence to reopen the claim for service 
connection for a left knee disability has not been received, 
the appeal is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

An initial rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


